                         IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE MIDDLE DISTRICT OF TENNESSEE
                                    NASHVILLE DIVISION

  In re:                                                )
                                                        )           Chapter 11
  Curae Health, Inc., et al.   1
                                                        )           Case No. 18-05665
                                                        )
  1721 Midpark Road, Suite B200                         )           Judge Walker
  Knoxville, TN 37921                                   )
                             Debtors.                   )           Jointly Administered

      AMENDED WITNESS AND EXHIBIT LIST FOR HEARING ON DEBTORS’ DIP
           FINANCING MOTION AND CASH MANAGEMENT MOTION

           The above-captioned debtors and debtors-in-possession (collectively, the “Debtors”) in

  these jointly administered bankruptcy cases respectfully submit this amended witness and exhibit

  list in connection with the hearing (the “Hearing”) on the Expedited Motion of Debtors for Entry

  of Interim and Final Orders: (I) Authorizing the Debtors to (A) Obtain Postpetition Secured

  Financing and (B) Utilize Cash Collateral, (II) Granting Liens and Superpriority Administrative

  Expense Status, (III) Granting Adequate Protection, (IV) Modifying the Automatic Stay, and (V)

  Scheduling a Final Hearing (the “DIP Financing Motion”) [Docket No. 10]; and the Expedited

  Motion of Debtors for an Order Authorizing: (I) Continued Use of Existing Cash Management

  System, including Maintenance of Existing Bank Accounts, Checks, and Business Forms; (II)

  Suspension of Certain U.S. Trustee Bank Account Requirements; and (III) Continuation of

  Existing Deposit Practices (the “Cash Management Motion”) [Docket No. 7].


           A.      Witness List

           The Debtors identify the following witnesses that may testify in the Hearing.
  1
   The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
  number, are Curae Health, Inc. (5638); Amory Regional Medical Center, Inc. (2640); Batesville Regional Medical
  Center, Inc. (7929); and Clarksdale Regional Medical Center, Inc. (4755); Amory Regional Physicians, LLC (5044);
  Batesville Regional Physicians, LLC (4952); Clarksdale Regional Physicians, LLC (5311).



  65660311.1




Case 3:18-bk-05665           Doc 317       Filed 10/12/18 Entered 10/12/18 17:33:34                      Desc Main
                                          Document      Page 1 of 3
                 a.     Stephen Clapp. Mr. Clapp, on behalf of the Debtors, is expected to
  testify regarding any and all matters related to the Debtors’ DIP Financing Motion and the Cash
  Management Motion.

                 b.     Marshall Glade. Mr. Glade, financial advisor to the Debtors, is expected
  to testify regarding any and all financial matters related to the Debtors’ DIP Financing Motion
  and the Cash Management Motion.

                 c.     Brett Robinson. Mr. Robinson, on behalf of Midcap Financial Trust, is
  expected to testify regarding any all matters related to the Debtors’ DIP Financing Motion.

           B.    Exhibit List

                 1.     DIP Credit Agreement attached to the DIP Financing Motion as Exhibit A
                 [Docket No. 10];

                 2.     The Budget filed with the Court at Docket No. 250, as amended; and

                 3.     Any other exhibits listed on an objecting parties’ Exhibit List.


  Dated: October 12, 2018                      Respectfully submitted,
         Nashville, Tennessee
                                               POLSINELLI PC

                                               /s/ Michael Malone
                                               Michael Malone
                                               401 Commerce Street, Suite 900
                                               Nashville, TN 37219
                                               Telephone: (615) 259-1510
                                               Facsimile: (615) 259-1573
                                               mmalone@polsinelli.com

                                               -and-

                                               David E. Gordon (Admitted Pro Hac Vice)
                                               Caryn E. Wang (Admitted Pro Hac Vice)
                                               1201 West Peachtree Street NW
                                               Atlanta, Georgia
                                               Telephone: (404) 253-6000
                                               Facsimile: (404) 684-6060


  65660311.1




Case 3:18-bk-05665       Doc 317     Filed 10/12/18 Entered 10/12/18 17:33:34              Desc Main
                                    Document      Page 2 of 3
                                       dgordon@polsinelli.com
                                       cewang@polsinelli.com

                                       Counsel to the Debtors and
                                       Debtors in Possession




  65660311.1




Case 3:18-bk-05665   Doc 317    Filed 10/12/18 Entered 10/12/18 17:33:34   Desc Main
                               Document      Page 3 of 3
